Exhibit 10.8

 

CONSULTING AGREEMENT

 

This Consulting Agreement, dated as of May 31, 2015 (this “Agreement”), is made
and entered into between Anacor Pharmaceuticals, Inc., a Delaware corporation
(the “Service Recipient”), and Geoff Parker, an individual (the “Consultant”).

 

WHEREAS, the Consultant has been employed with the Service Recipient as its
Executive Vice President and Chief Financial Officer (“CFO”);

 

WHEREAS, the Consultant and the Service Recipient have entered into the
Separation and Release Agreement, dated as of May 31, 2015 (the “Separation
Agreement”);

 

WHEREAS, the Service Recipient desires to retain the Consultant, and the
Consultant has agreed to be retained by the Service Recipient, to provide the
Services (as defined below), on the terms and subject to the conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound,
hereby agree as follows:

 

1.             Consulting Period.  The term of this Agreement shall commence as
of May 31, 2015 (the “Effective Date”) and shall end on the six-month
anniversary thereof or such earlier termination as described in Section 8 below
(the “Consulting Period”).

 

2.             Services.  During the Consulting Period, the Consultant shall
provide consulting and advisory services to the Service Recipient and its
affiliates as may be requested by the Service Recipient from time to time (the
“Services”), including, at a minimum but not limited to, (i) the provision of
assistance to the new CFO in transitioning into the role, (ii) the evaluation
of, and provision of recommendations with respect to, the Service Recipient’s
financing strategy, (iii) the evaluation of, and provision of recommendations
with respect to, potential business development opportunities, and (iv) such
other support and advice as may be requested by the CEO, the new CFO and the
other members of executive management.  The Consultant shall perform the
Services diligently and to the best of Consultant’s abilities.  Consultant will
perform all Services in accordance with all applicable U.S. or foreign laws,
rules, regulations, requirements, guidelines and industry standards, including
those of the U.S. Food and Drug Administration and any other relevant U.S. or
foreign regulatory or governmental authority, and the applicable standard
operating procedures of the Company.

 

3.             Fee.  During the Consulting Period, as compensation for the
Services, the Consultant shall be paid a monthly fee in the amount of $6,867 per
month (the “Fee”), payable monthly in arrears.  The parties hereto acknowledge
that the compensation paid hereunder has been determined through good faith and
arms-length negotiation to be the fair market value of the Services rendered.

 

4.             Time Commitment. During the Consulting Period, the Consultant
shall provide Services of no less than an average of 8 hours and no more than an
average of 10 hours per week.

 

1

--------------------------------------------------------------------------------


 

5.             Continuous Service.  For purpose of the Service Recipient’s 2010
Equity Incentive Plan (as amended from time to time, the “Equity Plan”), the
Consultant shall be deemed to be in “Continuous Service” (as defined in the
Equity Plan) through the end of the Consulting Period, after which time, the
Consultant’s Continuous Service shall cease.

 

6.             Independent Contractor Relationship.  It is understood and agreed
that the Consultant shall perform the Services as an independent contractor, and
this Agreement is not intended by the parties to establish an employment
relationship.   The Consultant shall not be entitled under this Agreement to any
benefits provided by the Service Recipient to its employees, including workers’
compensation, health, medical, dental, vision or other welfare benefits,
disability insurance, retirement plans, vacation or sick pay.  In addition, the
Service Recipient may regularly report amounts paid to the Consultant to the
Internal Revenue Service as required by law.  Because the Consultant is an
independent contractor, the Service Recipient shall not make unemployment
insurance or disability insurance contributions or obtain worker’s compensation
insurance on behalf of the Consultant.

 

7.             Restrictive Covenants.  The Consultant agrees to comply with the
terms of the Confidential Information and Invention Assignment Agreement (the
“Confidentiality Agreement”) attached hereto as Exhibit A.  In addition, during
the Consulting Period, the Consultant shall not engage in activities or services
on behalf of any business that is competitive with the business or business
plans of the Service Recipient (“Prohibited Activity”).

 

8.             Termination.  The Consulting Period shall terminate upon either
party giving 90 days’ prior written notice of termination to the other party. 
Notwithstanding anything to the contrary, the Company may terminate the
Consulting Period immediately if the Consultant (i) engages in any Prohibited
Activity or (ii) revokes the Separation Agreement pursuant to Section 10(k)
thereof.

 

9.             Tax Matters.  The parties hereby acknowledge and agree that all
earnings, payments or other compensation payable pursuant to this Agreement
shall represent fees for services as an independent contractor, and shall
therefore be paid without any deductions or withholdings taken therefrom for
taxes or for any other purpose. The Consultant shall be solely responsible for
paying taxes imposed on him with respect to any earnings, payments or
compensation under this Agreement and shall defend, indemnify and hold the
Service Recipient harmless against any claim or assessment by any taxing
authority relating to such taxes.  The intent of the parties is that payments
and benefits under this Agreement comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations and guidance
promulgated thereunder, and accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith.  Notwithstanding
anything to the contrary herein, except to the extent any expense, reimbursement
or in-kind benefit provided pursuant to this Agreement does not constitute a
“deferral of compensation” within the meaning of  Section 409A of the Code and
the regulations and guidance promulgated thereunder, (i) the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Consultant during
any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Consultant in any other
calendar year, (ii) the reimbursements for

 

2

--------------------------------------------------------------------------------


 

expenses for which the Consultant is entitled to be reimbursed shall be made on
or before the last day of the calendar year following the calendar year in which
the applicable expense is incurred and (iii) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

 

10.          Miscellaneous.

 

(a)           This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, personal
representatives, successors and assigns, and the Consultant consents to the
assignment by the Service Recipient of its rights and obligations under this
Agreement to any of its affiliates or to a purchaser or assignee of all or
substantially all of the assets of the Service Recipient or its business.  The
Consultant may not assign any of his rights or delegate any of his duties
hereunder.

 

(b)           This Agreement constitutes the entire agreement and understanding
between the Service Provider and the Consultant with respect to the subject
matter hereof, and supersedes and terminates all prior communications,
agreements and understandings, written or oral, with respect to such subject
matter, other than the Separation Agreement and the Confidentiality Agreement.

 

(c)           This Agreement may not be amended, supplemented or modified in
whole or in part except by an instrument in writing signed by the party against
whom enforcement of any such amendment, supplement or modification is sought.

 

(d)           This Agreement shall be construed in accordance with the laws of
the State of California applicable to contracts executed and to be wholly
performed within such State.

 

(e)           This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or in electronic format (e.g.,
“pdf”) shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

(f)            If any term or provision of this Agreement shall be determined by
a court of competent jurisdiction to be illegal, invalid or unenforceable for
any reason, the remaining provisions of this Agreement shall remain enforceable
and the invalid, illegal or unenforceable provisions shall be modified so as to
be valid and enforceable and shall be enforced.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 

 

 

ANACOR PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Ryan T. Sullivan

 

 

Name:

Ryan T. Sullivan

 

 

Title:

SVP and General Counsel

 

 

 

 

 

 

 

 

 

CONSULTANT

 

 

 

 

 

 

 

 

 

/s/ Geoff Parker

 

Geoff Parker

 

--------------------------------------------------------------------------------